DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: in the first paragraph, the continuity data should be updated to indicate that US App. No. 15/676,281 is now US Patent No. 10,780,206.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvik (US 5,376,114).
Regarding claims 1, 4, 7 and 8, Jarvik discloses a pump to motor connection system for an implantable blood pump as shown in figures 3-5 and 10. An impeller 38/168 is disposed within a pump housing defining an inflow portion 22 and an outflow portion 20/172 (fig. 1-3 and 10 and Col. 7, lines 15-32 and par. abridging Col. 10 and 11) and a motor 16/70/160 is disposed in a motor housing (fig. 4) spaced a distance apart from the pump housing (fig. 5 and col. 7 and 8 and par. abridging Col. 10 and 11)). As seen in figures 1-5 and 9-11, the pump and motor housings are of a size that can be placed in a left ventricle or aorta.  An outer sheath 32 has a proximal end coupled to the pump housing and a distal end coupled to the motor housing in order to couple the pump housing and motor housing and an inner shaft 34 within and coaxial with the outer sheath and couples the motor to the impeller (fig. 3, 5, 10 and Col. 7 and par. abridging Col. 10 and 11). The entirety of the portion of the shaft 34 that extends through the impeller 38 is considered the “distal end” of the shaft. Therefore, the distal end is shown as coupled to a proximal end of the impeller in fig. 3. Regarding the outer sheath and inner shaft being flexible/malleable, Jarvik discloses in figure 10 and the par. abridging Col. 10 and 11 an embodiment wherein the outer sheath and inner shaft connecting the pump housing and the motor housing can be flexible and thus the housings are moveable relative to each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik.
Jarvik, as described above, discloses the applicant’s basic invention, but is silent as to the exact lengths of the outer sheath and the pump housing. However, Jarvik discloses in Col. 10, lines 20-25 that the motor length can be 2.2 cm long (equivalent to 22 mm). Based on that disclosure, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that the length of the outer sheath as shown in the figures (e.g., 5, 6, 10) would be between 7-10 centimeters and that the pump housing would be within a range of 2 and 4 centimeters. Furthermore, case law supports a mere change in size, shape or range to be within the skill of one of ordinary skill in the art (See:
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148, 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device), and
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik in view of Campbell et al. (US 2012/0178986, hereinafter Campbell).
Regarding claim 6, Jarvik is silent as to the inner shaft including a plurality of steel members defining a coil. However, Campbell discloses the use of a coiled inner shaft having members wound in opposite directions (par. 0092). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize members wound in opposite directions in the inner shaft of Jarvik as taught by Campbell in order to advantageously facilitate flow (par. 0092 of Campbell for motivation).
Regarding claim 9, Jarvik, as described above, discloses the applicant’s basic invention, including a bearing 42 coupled to the inner shaft (Col. 7, lines 33-46). However, Jarvik is silent as to also using a thrust washer. Attention is directed to Campbell, which discloses an implantable blood pump (and thus is analogous art with Jarvik) that uses bearings and thrust washers coupled to an inner shaft 204, such that the washer “defines” a groove that is considered a “lubricating groove” (fig 13A and par. 0103). Therefore, it would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to include the thrust washer of Campbell in the pump of Jarvik to provide additional support to the inner shaft, as shown by Campbell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792